DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 02/10/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-20 are under examination. 
Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective priority date for the instant application is the filing date of 03/08/2017. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection has been reapplied in view of applicant’s amendments.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 

Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claims 1, 13, and 18. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
accessing a graph reference data structure…through which there are multiple paths…the graph comprising a plurality of nodes…;
aligning the biological sequence to the graph reference data structure…, the aligning comprising: accessing…, accessing…, generating third state data using the first state data and the second state data…, wherein generating…comprises comparing the first plurality of numerical values and the second plurality of numerical values to determine the…third plurality of numerical values;
In this case, a review of applicant’s own specification teaches the use of mathematical concepts (e.g. directed acyclic graphs and data structures for relating data), mathematical algorithms, and specific equations for achieving the claimed functions [0003, 0018-0020, 0038-0041, 0050, 0051, 0079]. Therefore, when read in light of applicant’s own specification, the claimed steps for “accessing” a graph reference data structure, and “aligning” biological sequences to the data structure clearly encompass mathematical concepts and/or mathematical relationships under the Revised Guidance 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
accessing a biological sequence; 
determining an alignment…using the third state data; and storing the third state data in the graph reference data structure…. 

With regards to generically recited step of “accessing” a biological sequence, this step merely provides data for use by the abstract idea (i.e. pre-solution activity) and is recited at a high level of generality. Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the generically recited “determining” step, this act recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished. Therefore, this step does not integrate a judicial exception into a practical 
With regards to the generically recited “storing” step, this amounts to insignificant extra-solution activity to the judicial exception, wherein "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).
With regards to the recited computer hardware processor and a storage medium, these are recited at a high level of generality and merely automate the accessing, processing, and storing steps, and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
	
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps do not integrate the judicial exception into a practical application. Moreover, applicant’s own specification provides citations to patent publications describing that the use of graph data structures for storing (accessing) and relating data was well-understood, routine, and conventional in the art [0005, 0053-0056]. In other words, there is nothing inventive about the graph reference data structure as claimed. Furthermore, Applicant’s own specification also teaches alignment algorithms that were well-understood, routine, and conventional in the art, e.g. Smith Waterman [0020]. Therefore, the non-abstract steps/elements, alone or in combination, do not amount to significantly more than the judicial exception.
With regards to the claimed processor and storage medium, as explained with respect to Step 2A Prong 2, this limitation is at best the equivalent of merely adding the 

D. Dependent Claims
Dependent claims 2-12, 14-17, 19-20  have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 2-12, 14-17, 19-20  further limit the abstract idea by requiring additional steps that encompass mathematical relationships (e.g. determining errors or matches; applying bit-wise operations; generating binary data) or further limit the nature of the data being used (e.g. 0 or 1 values). Therefore, these claims are also directed to a judicial exception for the reasons discussed above (Step 2A, prong 1 analysis).  Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as 


The following rejections are modified in view of applicant’s amendments.
Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kural et al. (US 2015/0112602 A1; Pub. Date: April 23, 2015).
Kural teaches a method and system for analyzing a transcriptome and finding an alignment between a first read of the pair and a node in a directed acyclic data structure [Abstract]. 
Regarding claims 1, 13, and 18, Kural teaches at least one computer hardware processor and at least one non-transitory computer-readable storage medium capable of storing (i.e. accessing) biological sequence data, e.g. nucleotide sequence [0012, Figure 10], nodes represent features or fragments of features,[0040], DAG comprising nodes representing RNA sequences, [0097], sequence for the node, [0158]); a plurality of sequence reads (paired end reads, [0012], RNA-Seq reads, [0039, 0170]), as claimed. 
Kural teaches at least one computer hardware processor and at least one non-transitory computer-readable storage medium capable of storing a graph reference [0031, 0038; Figures 4-6, 10], the graph reference comprising a plurality of nodes connected by a plurality of edges (DAG that includes features e.g., exons, introns, etc. of a reference connected by their proximal edges in genomic order, DAG reference that includes features as nodes, [0009]), as claimed. 
Kural teaches at least one computer hardware processor and at least one non-transitory computer-readable storage medium capable of aligning sequence reads to a reference data structure [ref. claim 1, 0045-0047, Figure 3], wherein the data structure includes a plurality of exons from a genome each represented as a node, [0129], as claimed. Kural teaches alignments are found by comparing each sequence read to at least a majority of the possible paths through the directed acyclic data structure, [0098].

Kural teaches providing functionality for labeling the DAG nodes according to headers or IDs, edges, weights, and transcripts for analyzing RNA-Seq reads [0039, 0103, Figure 4] and that the DAG is associated with multiple paths [ref. claim 1, Figures 4, 5], as claimed. 
Kural does not specifically teach  generating third state data using the first state data and the second state data, the third state data comprising a third plurality of numerical values, each of at least some of the third plurality of numerical values indicating a number of errors between prefix subsequences and nodes of the graph reference data structure, when the respective prefix subsequence is lined up to end at a first position of the subsequence represented by the third node, wherein said generating comprises comparing the first plurality of numerical values and the second plurality of numerical values to determine the at least some of the third plurality of numerical values; and determining an alignment of the biological sequence to the graph reference data structure using the third state data.
However, Kural further teaches representing nodes in a DAG (i.e. reference sequence construct) using numerical values and text [0033, 0039, 0103, Figure 4]; calculating mismatch penalties that account for the linear arrangement of sequences and predecessors and look backward (against the direction of the DAG) to any prior nodes on the DAG to find a maximum score [0090]; aligning sequence reads to a DAG with exons connected in canonical order (i.e. numerical labelling) based on an alignment score [0097-0098]; and determining alignments by comparing each sequence read to at least a majority of the possible paths through the directed acyclic data structure [0098, 0140-0145]. 
Therefore, as the number of state data elements being used is nothing more than a design choice, it would have been obvious for one of ordinary skill in the art at the time of the instant invention to have modified the system of Kural by generating third state data by comparing the first and second plurality of numerical values, as claimed, since Kural at a minimum suggest numerical values indicating errors between sequence and comparing a plurality of numerical values associated with nodes in a graph, as discussed 
Kural provides methods for storing data in their graph reference data structure (DAG) that can be read by a computer for presentation as a graph and saved as list of nodes and edges, a matrix or a table representing a matrix, an array of arrays or similar variable structure representing a matrix [0031-0033].
Regarding claims 2 and 14, Kural teaches determining mismatch penalties (i.e. errors) [0067, 0088-0089, 0109], and accounts for the linear arrangement of sequences and predecessors [0088, Figures 2-5, Figure 7]. In particular, the mismatch algorithm calculates not only the insertion, deletion, and match scores for that element, but looks backward (against the direction of the DAG) to any prior nodes on the DAG to find a maximum score [0090]. 
Regarding claim 3, Kural does not specifically teaches determining a second and third number of errors. However, this features would been obvious to one of ordinary skill in the art since Kural teaches determining mismatch penalties (i.e. errors) for plurality of sequences [0088-0089, 0109], as discussed above, wherein the mismatch algorithm calculates not only the insertion, deletion, and match scores for each element, but looks backward (against the direction of the DAG) to any prior nodes on the DAG to find an optimal score [0090]. 
Regarding claims 4, 5, 6, 9, 15, 19, and 20, Kural teaches determining match scores for each position in the DAG [0061, 0074] wherein score values include 1 and 0 [0075-0080], and teaches binary scoring for matrix representation [0033], which at a minimum suggest bitwise operation using 1 and 0 as claimed.
Regarding claims 10 and 11, it is noted that these claims essentially mirror claim 1. Therefore, Kural teaches or suggests all aspects of claims 10 and 11 for the reasons discussed above. 
Regarding claim 12, Kural teaches that the DAG can store a plurality of different types of data including numerical values and text [0033]. Kural does not specifically teach a plurality of numerical values that include a number of errors between subsequences. However, Kural makes obvious this feature since he determines mismatch penalties [0088-0089, 0109], and accounts for the linear arrangement of sequences and . 

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kural et al. (US 2015/0112602 A1), as applied to claims 1-6, 9-15, and 18-20, above, and further in view of Wu et al. (Fast Text Searching With Errors; June 1991; pp.1-18). 
Kural makes obvious a method and system for aligning sequences to a graph data structure, as discussed above.
Kural does not specifically teach an algorithm for generating binary data using bitwise operations that include logical AND/OR operations, as in claims 7, 8, 16, and 17. 
However, Wu teaches conventional bit parallel automation algorithms for linear alignment. In particular, Wu teaches binary matching using 1 and 0 [Section 2.1, 2.2] as well as logical operators that include AND and OR [Section 2.2] to account for matching with errors. It is additionally noted that applicant’s own specification cites the Wu reference as a teaching for bitwise operations [see at least paragraph 0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Kural by generating binary data using bitwise operations that include logical AND/OR operations, since such mathematical techniques where routine and conventional in the art of pattern analysis, as taught by Wu. One of skill in the art would reasonably have expected success in applying these techniques to sequence analysis because Kural already provides sequence alignment algorithms that account for errors, as discussed in the rejection above. The motivation would have been to use algorithms that improve the speed of the analysis. 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the modified rejection, as set forth above, which is necessitated by amendment. In particular, the examiner has provided explicit reasoning as to why Kural makes obvious the newly added “comparing” step in the rejection set forth above.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619